DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 16 December 2021. As directed by the amendment claims 1, 3, 5, and 7-10 have been amended. Thus claims 1-10 are presently pending in this application. Applicant’s arguments have overcome the objections to claims 7 and 9. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 101 rejection of Claim 5 and each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 17 August 2021. The Amendments to the Claims have not overcome the Drawing and Specification objections previously set forth, the objections are explained further below.
	Response to Arguments
Applicant’s arguments, see pages 18-24 of REMARKS, filed 16 December 2021, with respect to the rejection(s) of the claims under modified Pi et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roschenow et al. (DE 29902580 U1).
	Note on Claim Interpretation
The examiner notes that the hook-and-loop fastener in claim 3 is the same hook-and-loop fastener as in claim 1, however, this does not appear to represent what is shown in the drawings and described in the specification, for this reason, the Drawings and the Specification are objected to below for not showing all claimed features and not providing proper antecedent basis for the claimed subject matter. 

“Notably, the second wall 102b (e.g., the top wall) comprises a closure 107 (or a "closing mechanism"), such as a hook-and-loop fastener, which can be secured in a longitudinal direction in a central part thereof.”
The hook-and-loop fastener as described in claims 3 and 4 are understood by the examiner to be intended to correspond to the fastener 104 shown in Figures 2 and 8 and described in paragraph [0042] of the specification:
“A fastener 104 (e.g., a hook-and-loop or Velcro® fastener, or an adhesive element) can be secured to the outer surface of the first wall 102a.”
The fasteners 104 and 107 are described in the specification as being separate components that are secured to the first wall and the second wall respectively. However, in claims 1 and 4, the hook-and-loop structure is only described as being secured to the second of the two walls, indicating that the claimed hook-and-loop limitations are all part of only one hook-and-loop fastener. 
	The examiner recommends the applicant review the terminology for the elements in claims 1, 3, and 4 to adequately differentiate separate structures and to further review which of the two claimed walls the structures are attached to in the claims.
 The examiner is willing to conduct an interview to clarify the interpretation of the claims. The examiner, Anna Goldberg-Richmeier, whose telephone number is (571)270-3873 can normally be reached on Mon-Thu 9:00am-5:00pm EST.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As explained in the Note on Claim Interpretation above, the hook-
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because in paragraph [0039] “locking tables 105” should be “locking tabs 105” as locking tabs is used consistently in the rest of the specification.  Appropriate correction is required.
there is no antecedent basis for the hook-and-loop fastener that is provided on an outer surface of a second one of the two walls as described in claim 1 to be “an adhesive element consisting of two layers, an outer layer of which having a hook-and-loop material and a separating projection projecting from the adhesive element” as recited in claim 3; “wherein the adhesive element is attached to the outer surface of the second one of the two walls by way of a circular fastening strip” as recited in claim 4; and “wherein the adhesive element is connected to an adhesive patch, the adhesive patch being configured to be worn by or affixed to a human body” as described in claim 5. The examiner recommends reviewing the terminology for elements in the claims since it appears by the specification and the drawings that the hook-and-loop fastener of claims 1 and 3 might be intended to be different structures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Lacroix (EP 0676214 A1), Miller et al. (US 2010/0204649 A1) and Roschenow et al. (DE 29902580 U1).
Regarding claim 1, Pi et al. discloses a pressure infusion device (Fig 1), comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); a support unit (16 Fig 1) having an air-filled double-walled housing (see double walls of 16 Fig 3) to which a gas line (17 Fig 1) is hermetically connected ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing), the air-filled double-walled housing comprising two walls (the two walls are the parallel upper and lower surfaces of 16 Fig 1) that are symmetrically overlapping (the top and bottom surfaces are symmetrically overlapping, see parallel surfaces of 16 Fig 1) and connected to one another (the top and bottom surfaces are connected to one another with side surfaces, see the curved sides of 16 Fig 1) such that an infusion bag (1 Fig 1) can be placed in a compartment ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1) defined by the two walls, wherein each wall of the two walls is formed from a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”); a pressure gauge (19 Fig 1) mounted on the gas line and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween. However, Pi et al. fails to disclose a three-pole coupling unit, ends of the gas line being connected to a first pole and a second pole of the three-pole coupling unit; the pressure gauge and a pressure control unit mounted on the gas line and connected to a third pole of the three-pole coupling unit, and further 
	Lacroix teaches a pressure infusion device comprising a three-pole coupling unit (45 Fig 7), ends of the gas line (42 & 43 Fig 7) being connected to a first pole and a second pole of the three-pole coupling unit; the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and connected to a third pole of the three-pole coupling unit (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7); and the pressure infusion device being configured to apply pressure to the infusion bag equally from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of Pi et al. to comprise the limitations as taught by Lacroix to uniformly distribute pressure in the bag to avoid deterioration of the envelope [0009], [0039].
	Miller et al. teaches a pressure control unit (120 Fig 8B) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the infusion device of modified Pi et al. to include a pressure control unit mounted on the gas line as taught by Miller et al. to limit the pressure of gas delivered by the pressure source [0091]. The motivation would be to prevent 
	Roschenow et al. teaches a tubular support unit (1 Fig 1) having symmetrically overlapping walls  (the front half and the back half of the tubular sleeve correspond to the two walls of Pi et al.), a first edge of a first one of the two walls (the top edge of the back half of the tubular sleeve Fig 1) comprising a first locking tab (7 Fig 1) projecting laterally beyond the support unit, the first locking tab being provided with a fastening element (7 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”); 2a second edge of the first one of the two walls (the bottom edge of the back half of the tubular sleeve Fig 1) comprising a second locking tab (4 Fig 1) projecting laterally beyond the support unit, the second locking tab being provided with a fastening element (4 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”), wherein the second edge is on the opposite side of the first one of the two walls from the first edge (the bottom edge is opposite the top edge on the back of the tubular sleeve Fig 1); an outer surface of a second one of the two walls (the front of the tubular sleeve Fig 1) being provided with a hook-and-loop fastener (5 Fig 1), wherein the hook-and-loop fastener is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to the hook-and-loop fastener (Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the support unit of modified Pi et al. to include the locking tabs with the limitations as taught by Roschenow et al. to prevent the infusion bag from slipping out of the open ends [0013]
Regarding claim 2, modified Pi et al. teaches the pressure infusion device according to claim 1. Pi et al. further teaches wherein the two walls are connected to one another at a connecting strip (the top and bottom surfaces are connected to one another with strips along the side surfaces, see the curved sides of 16 Fig 1).
Regarding claim 8, modified Pi et al. teaches the pressure infusion device according to claim 7. Pi et al. further teaches further comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); a pressure gauge (19 Fig 1) mounted on the gas line and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween. 	
Roschenow et al. further teaches an outer surface of a second one of the two walls (the front of the tubular sleeve Fig 1) being provided with a hook-and-loop fastener (5 Fig 1), wherein the pressure unit is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to the hook-and-loop fastener (Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”) However, modified Pi et al. fails to disclose a three-pole coupling unit comprising a first pole, a second pole, and a third pole, wherein ends of the gas line are connected to the first pole and the second pole, the pressure gauge and a pressure relief unit mounted on the gas line and connected to the third pole of the three-pole coupling unit.
Lacroix further teaches a three-pole coupling unit (45 Fig 7) comprising a first pole, a second pole, and a third pole, wherein ends of the gas line (42 & 43 Fig 7) are connected to the first pole and the second pole, the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7).
Miller et al. teaches a pressure relief device ([0087] “a pressure relief valve”) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the pressure relief device as taught by Miller et al. to limit the amount of pressure delivered to the fluid in the bag [0087].
Regarding claim 10, modified Pi et al. teaches the method of claim 9. Pi et al. further teaches further comprising: a cannula (7 Fig 1), at least one flow regulator (4 Fig 1), and a valve assembly (5 Fig 1, [0035] “The positive pressure connector 5 is composed of a one-way valve”); a pressure gauge (19 Fig 1) mounted on the gas line and further connected to a rubber pump (21 Fig 1) with a valve (20 Fig 1) positioned therebetween.
	Lacroix further teaches a three-pole coupling unit (45 Fig 7) comprising a first pole, a second pole, and a third pole, wherein ends of the gas line (42 & 43 Fig 7) are connected to the first pole and the second pole, the pressurizations components (23 Fig 7) mounted on the gas line (44 Fig 7) and connected to the third pole of the three-pole coupling unit (see connection of pressurizing means 23 connect via tubing 44 to connector 45 Fig 7).
	Roschenow et al. further teaches an outer surface of a second one of the two walls (the front of the tubular sleeve Fig 1) being provided with a hook-and-loop fastener (5 Fig 1), wherein the pressure unit is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to the hook-and-loop fastener (Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”)
	Modified Pi et al. fails to teach a pressure relief unit mounted on the gas line.
([0087] “a pressure relief valve”) mounted on the gas line (130 Fig 8B). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Pi et al. to include the pressure relief device as taught by Miller et al. to limit the amount of pressure delivered to the fluid in the bag [0087].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Lacroix (EP 0676214 A1), Miller et al. (US 2010/0204649 A1), Roschenow et al. (DE 29902580 U1) and Chattaraj et al. (US 10,194,864 B2).
Regarding claim 3, modified Pi et al. teaches the pressure infusion device according to claim 1. Roschenow et al. teaches the hook and loop fastener is an adhesive element having a hook-and-loop material ([0012] A Velcro fastener is a hook-and-loop material). However, modified Pi et al. fails to teach where the hook-and-loop fastener is an adhesive element consisting of two layers, an outer layer of which having a hook-and-loop material and a separating projection projecting from the adhesive element.
	Chattaraj et al. teaches a hook and loop fastener is an adhesive element (50 Fig 8) consisting of two layers (60, 80 Fig 4), an outer layer (80 Fig 4) of which having a hook-and-loop material (“loop elements” 80 Fig 4) and a separating projection (51 Fig 8) projecting from the adhesive element. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the adhesive element of modified Pi et al. to have the layers and a separating projection projecting from the adhesive element as taught by Chattaraj et al. to easily remove the layer from the component it is adhered to (Col 12 Lines 53-55).
	Regarding claim 4, modified Pi et al. teaches the pressure infusion device according to claim 3. Modified Pi et al. further teaches wherein the adhesive element (Roschenow et al.- 5 Fig 1) is attached to the outer surface of the second one of the two walls (Roschenow et al.- the front of the tubular sleeve Fig 1) by way of a fastening strip (Chattaraj et al.- the adhesive of layer 60 forms the fastening strip). Modified Pi et al. fails to teach the attachment is by way of a circular fastening strip, however, such a modification would have been obvious to one of ordinary skill at the time of effective filing because a modification of shape is a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV B.
	Regarding claim 5, modified Pi et al. teaches the pressure infusion device according to claim 3. However, modified Pi et al. fails to teach wherein the adhesive element is connected to an adhesive patch, the adhesive patch being configured to be worn by or affixed to a human body.
	Chattaraj et al. teaches the adhesive element (50 Figs 8 and 9) is connected to an adhesive patch (30 Figs 11 and 12) being configured to be worn or affixed to a human body (Col 6 Lines 59-62 “At least a portion of the bottom surface 32 of the nonwoven layer 30 can attach to the body of a user via an adhesive material 60 backing or an adhesive layer 70.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the adhesive element of modified Pi et al. to connect to an adhesive patch with the limitations as taught by Chattaraj et al. to provide a steady and secure attachment of the device to the user’s body to prevent infusion disruptions (Col 1 Lines 26-32).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Lacroix (EP 0676214 A1), Miller et al. (US 2010/0204649 A1) Roschenow et al. (DE 29902580 U1) and Ross et al. (US 5,743,878 A).
Regarding claim 6, modified Pi et al. teaches the pressure infusion device according to claim 1. However, modified Pi et al. fails to teach wherein the compartment is sized and positioned to retain at least two infusion bags at the same time.
Ross et al. teaches a compartment (12 Fig 9a) is sized and positioned to retain at least two infusion bags at the same time (18’ Fig 9a). It would have been obvious to one of ordinary skill at the time of effective filing for the compartment of modified Pi et al. to be sized and positioned as taught by .
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 201418921 Y) in view of Lacroix (EP 0676214 A1), and Roschenow et al. (DE 29902580 U1).
Regarding claim 7, Pi et al. teaches a pressure infusion device (Fig 1), comprising: a support unit (16 Fig 1) formed of a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”) and having a double-walled housing (see double walls of 16 Fig 3), the double-walled housing comprising a first wall and a second wall (the two walls are the parallel upper and lower surfaces of 16 Fig 1) coupled to one another (the top and bottom surfaces are connected to one another with side surfaces, see the curved sides of 16 Fig 1) and defining a compartment therein (see compartment within 16 Fig 1), the support unit being configured to retain an infusion (1 Fig 1) in the compartment ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1); and a gas line (17 Fig 1) having a first portion hermetically coupled to the first wall and a second portion hermetically coupled ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing) to the wall of the double-walled housing, the gas line being further coupled to an inflator (21 Fig 1). However, Pi et al. fails to disclose a first edge of a first one of the two walls comprising a first locking tab projecting laterally beyond the support unit, the first locking tab being provided with a fastening element; a second edge of the first one of the two walls comprising a second locking tab projecting laterally beyond the support unit, the second locking tab being provided with a fastening element, wherein the second edge is on the opposite side of the first one of the two walls from the first edge; the gas line having a first portion hermetically coupled to the first wall and a second portion hermetically coupled to the second wall such that pressure is applied to the infusion from both sides.
(1 Fig 1) having symmetrically overlapping walls  (the front half and the back half of the tubular sleeve correspond to the two walls of Pi et al.), a first edge of a first one of the two walls (the top edge of the back half of the tubular sleeve Fig 1) comprising a first locking tab (7 Fig 1) projecting laterally beyond the support unit, the first locking tab being provided with a fastening element (7 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”); 2a second edge of the first one of the two walls (the bottom edge of the back half of the tubular sleeve Fig 1) comprising a second locking tab (4 Fig 1) projecting laterally beyond the support unit, the second locking tab being provided with a fastening element (4 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”), wherein the second edge is on the opposite side of the first one of the two walls from the first edge (the bottom edge is opposite the top edge on the back of the tubular sleeve Fig 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the support unit of modified Pi et al. to include the locking tabs with the limitations as taught by Roschenow et al. to prevent the infusion bag from slipping out of the open ends of the support unit and so the support unit “can be adjusted to different lengths of containers, and the strap can also be used for attachment to other objects.” [0013]
Lacroix teaches a pressure infusion device comprising a gas line having a first portion (42 Fig 7) coupled to a first wall (20’ Fig 7) and a second portion (43 Fig 7) coupled to a second wall (20’’ Fig 7) such that pressure is applied to the infusion from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of modified Pi et al. to comprise the limitations as taught [0009], [0039].
Regarding claim 9, Pi et al. teaches a method, comprising: providing a pressure infusion device (Fig 1), comprising: a support unit (16 Fig 1) formed of a flexible material ([0045] “The upper and lower inner surfaces of the pressure bag 16 are made of elastic materials”) and having a double-walled housing (see double walls of 16 Fig 3), the double-walled housing defining a compartment therein, the support unit being configured to retain an infusion (1 Fig 1) in the compartment ([0045] “the liquid medicine bag 1 is put into the pressure bag 16”, see dashed lines Fig 1); and a gas line (17 Fig 1) having a first portion hermetically coupled ([0040], the gas line would be hermetically connected to allow pressurization of the air-filled housing) to the wall of the double-walled housing, the gas line being further coupled to an inflator (21 Fig 1). However, Pi et al. fails to disclose a first edge of a first one of the two walls comprising a first locking tab projecting laterally beyond the support unit, the first locking tab being provided with a fastening element; a second edge of the first one of the two walls comprising a second locking tab projecting laterally beyond the support unit, the second locking tab being provided with a fastening element, wherein the second edge is on the opposite side of the first one of the two walls from the first edge; and the gas line having a first portion hermetically coupled to the first wall and a second portion hermetically coupled to the second wall such that pressure is applied to the infusion from both sides.
Roschenow et al. teaches a tubular support unit (1 Fig 1) having symmetrically overlapping walls  (the front half and the back half of the tubular sleeve correspond to the two walls of Pi et al.), a first edge of a first one of the two walls (the top edge of the back half of the tubular sleeve Fig 1) comprising a first locking tab (7 Fig 1) projecting laterally beyond the support unit, the first locking tab being provided with a fastening element (7 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”); 2a second edge of the first one of the two walls (the bottom edge of the back half of the tubular sleeve Fig 1) comprising a second locking tab (4 Fig 1) projecting laterally beyond the support unit, the second locking tab being provided with a fastening element (4 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”), wherein the second edge is on the opposite side of the first one of the two walls from the first edge (the bottom edge is opposite the top edge on the back of the tubular sleeve Fig 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the support unit of modified Pi et al. to include the locking tabs with the limitations as taught by Roschenow et al. to prevent the infusion bag from slipping out of the open ends of the support unit and so the support unit “can be adjusted to different lengths of containers, and the strap can also be used for attachment to other objects.” [0013]
Lacroix teaches a pressure infusion device comprising a gas line having a first portion (42 Fig 7) coupled to a first wall (20’ Fig 7) and a second portion (43 Fig 7) coupled to a second wall (20’’ Fig 7) such that pressure is applied to the infusion from both sides ([0009] “the pressure transmitted on the bag is uniformly distributed”). It would have been obvious to one of ordinary skill at the time of effective filing for the pressure infusion device of modified Pi et al. to comprise the limitations as taught by Lacroix to uniformly distribute pressure in the bag to avoid deterioration of the envelope [0009], [0039].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2022